The trial court found, as set out in the prevailing opinion, that plaintiff whose land is lower than the abutting and contiguous land of defendant, leveled off his driveway thereby making a 2 1/2 foot cut along the west line of defendant's property. This necessitated construction of a retaining wall to protect defendant's property. The duty and obligation of constructing this wall to a height of 2 1/2 feet was by law imposed upon plaintiff. Since plaintiff owed this obligation of lateral support, plaintiff would be under the obligation to build the retaining wall on own side of the dividing line. Since plaintiff did not built the retaining wall, defendant built one on his (defendant's) own side of the line, instead of on plaintiff's side of the line as he might have done. Plaintiff cannot be heard to complain that the *Page 405 
retaining wall was built, or is now in whole or in part, over on his side of the dividing line at the base and up to a height of 2 1/2 feet, as long as that encroachment is not more than a reasonable width for a retaining wall.
Such additions to the wall as defendant may have constructed to enable him to raise the level of his land above the level it had before plaintiff leveled off the driveway, is an undertaking solely for the benefit of defendant himself. Such wall he must construct on his own property, and he has no right to let any part thereof encroach over the dividing line.
The judgment of the trial court, which the prevailing opinion affirms reads:
"* * * Ordered, Adjudged, and Decreed, that the defendant, George Cayias be, and he is hereby enjoined from allowing his said retaining wall to continue encroaching upon the property of the plaintiff, Jacob S. Dahl, and he is hereby Ordered and Directed to correct the condition now existing and to remove the said encroachment of his said retaining wall * * *."
In carrying out this order and direction the judgment and opinion must be construed as applying only to that part of the retaining wall more than two and one-half feet above the floor of plaintiff's driveway as it existed at the time of the trial in the court below. *Page 406